RESOLUCIÓN
La Jueza Presidenta, Hon. Liana Fiol Matta,
emitió la Orden Administrativa OA-JP-2015-056 de 14 de diciembre de 2015 para enmendar la Orden Administrativa OAJP-2014-006 de 7 de julio de 2014, que establece un plan de medidas de control de gastos para el Año Fiscal 2014-2015. Como parte de las enmiendas contenidas en la Orden Administrativa OA-JP-2015-056, se decreta el cierre total de los tribunales en las fechas siguientes:
24 de marzo de 2016
29 de julio de 2016
25 de noviembre de 2016
30 de diciembre de 2016
5 de enero de 2017
En virtud de nuestra facultad para reglamentar los pro-cedimientos judiciales, se dispone que, al computar los tér-minos establecidos en las distintas leyes y reglas que apli-can a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 LPRA sees. 72 y 73) y se considerarán dichos días como feriados. Cualquier término que venza durante esos días se extenderá hasta el próximo día laborable de cada fecha.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo